Citation Nr: 0307413	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-08 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for a heart condition, 
clamed as secondary to service-connected hepatitis.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



FINDINGS OF FACT

1.  The veteran served on active duty from March 1952 to 
January 1954.

2.  In February 2003, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1997, the veteran requested service connection 
for a heart condition, claimed as secondary to his service-
connected hepatitis.  A December 1997 rating decision denied 
his claim, and he perfected an appeal to the Board of 
Veterans' Appeals (Board).

In February 2003, however, the veteran requested that his 
appeal be withdrawn.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
The appellant has withdrawn this appeal and, hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.
ORDER

The appeal is dismissed.




	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

